          Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 1 of 29



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
KAREN B. BELL                                          :      3:19 CV 1406 (RMS)
                                                       :
V.                                                     :
                                                       :
ANDREW M. SAUL, COMMISSIONER :
OF SOCIAL SECURITY                                     :      DATE: AUGUST 10, 2020
                                                       :
------------------------------------------------------ x

   RULING ON THE PLAINTIFF’S MOTION TO REVERSE THE DECISION OF THE
 COMMISSIONER AND ON THE DEFENDANT’S MOTION TO AFFIRM THE DECISION
                        OF THE COMMISSIONER

        This action, filed under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeks

review of a final decision by the Commissioner of Social Security (“SSA”) denying the plaintiff

disability insurance benefits (“DIB”) and Supplemental Security Income (“SSI”).

I.      ADMINISTRATIVE PROCEEDINGS

        The plaintiff filed her application for DIB and SSI on October 29, 2013, claiming that she

had been disabled since December 31, 2010, due to shingles, sickle cell, diverticulitis, bursitis, and

arthritis. (Certified Transcript of Administrative Proceedings, dated November 7, 2019 [“Tr.”] 97-

108). The plaintiff’s application was denied initially on December 11, 2013 (Tr. 97-108), and upon

reconsideration on October 16, 2014. (Tr. 110-123).

        On October 23, 2014, the plaintiff requested a hearing before an Administrative Law Judge

[“ALJ”] (Tr. 138-39), and on May 12, 2016, a hearing was held before ALJ Richard J. Ortiz-

Valero, at which the plaintiff and a vocational expert testified. (Tr. 69-96). The ALJ subsequently

issued an unfavorable decision on March 22, 2017, denying the plaintiff’s claims for benefits. (Tr.

10-22). The plaintiff appealed to the Appeals Council, which, on January 9, 2018, denied the
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 2 of 29



plaintiff’s request for review, rendering the ALJ’s decision the final decision of the Commissioner.

(Tr. 1-6).

        The plaintiff appealed the ALJ’s decision to this Court in an action filed on February 2,

2018. See Bell v. Berryhill, No. 3:18-CV-211 (MPS) [“Bell 1”]. On August 30, 2018, the defendant

moved for remand. See id., Doc. No. 21 (“Upon review of the record, the Commissioner finds that

further development of the record and additional administrative action is warranted”). The next

day, the Court remanded the matter for further proceedings. (See id., Doc. No. 22).

        Upon remand, on December 4, 2018, the Appeals Council issued an order remanding the

case to an ALJ. (Tr. 1015-1021). The Appeals Council’s order directed the ALJ to 1) “[f]urther

develop the evidence of record”; 2) “[g]ive further consideration to the claimant’s maximum

residual functional capacity and provide appropriate rationale with specific references to evidence

of record in support of the assessed limitations”; 3) “[e]nsure the resume of the vocational expert

is admitted into the record”; and 4) [o]btain supplemental evidence from a vocational expert.” (Tr.

1018-1019).

        The matter was remanded to the Office of Hearings Operations in New Haven, CT, where,

on April 24, 2019, a hearing was held before ALJ Eskunder Boyd. (Tr. 885-943). The plaintiff and

a vocational expert testified at the hearing. (Tr. 885). The plaintiff was represented by an attorney

at the hearing. On February 15, 2018, while Bell 1 was pending, the plaintiff filed new applications

for DIB and SSI, which were denied initially and upon reconsideration. (Tr. 1102-115, 944-59,

960-75, 978-93, 994-1009). Those applications claimed that the plaintiff had been disabled since

March 23, 2017, due to depression, “hernia disc (C1),” “pancreatitis disease,” “thyroid,” arthritis,

“diverticuli[t]is,” shingles, “left shoulder condition,” and vertigo. (Tr. 960-61). The ALJ noted that

“[t]hose applications have been consolidated into the current case,” (Tr. 837), and issued a decision



                                                  2
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 3 of 29



on May 15, 2019 denying the plaintiff’s claims for benefits. (Tr. 837-47). No written exceptions

were filed, and the Appeals Council did not take “own motion” review, thus, the ALJ’s decision

became the final, appealable decision of the Commissioner. See 20 C.F.R. § 404.984(a) (“[W]hen

a case is remanded by a Federal court for further consideration, the decision of the [ALJ] will

become the final decision of the Commissioner after remand . . . unless the Appeals Council

assumes jurisdiction of the case.”); 20 C.F.R. § 404.984(d) (“If no exceptions are filed and the

Appeals Council does not assume jurisdiction of [the] case, the decision of the administrative law

judge becomes the final decision of the Commissioner after remand.”).

       The plaintiff filed her complaint in this pending action on September 9, 2019. (Doc. No.

1). The parties consented to the jurisdiction of a United States Magistrate Judge on September 18,

2019, and this case was transferred to the undersigned. (Doc. No. 9). On November 7, 2019, the

defendant filed the administrative transcript. (Doc. No. 11). On March 6, 2020, the plaintiff filed

her Motion to Reverse the Decision of the Commissioner (Doc. No. 15), with a Statement of Facts

(Doc. No. 15-1), and brief in support (Doc. No. 15-2 [“Pl.’s Mem.”]). On May 5, 2020, the

defendant filed his Motion to Affirm the Decision of the Commissioner (Doc. No. 16 [“Def.’s

Mem.”]).

       For the reasons stated below, the plaintiff’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 15) is GRANTED, and the defendant’s Motion to Affirm the Decision

of the Commissioner (Doc. No. 16) is DENIED.

II.    FACTUAL BACKGROUND

       The Court presumes the parties’ familiarity with the plaintiff’s medical history, which is

discussed in the plaintiff’s Statement of Facts (Doc. No. 15-1) and the Stipulation of Facts filed in




                                                 3
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 4 of 29



Bell 1 (Tr. 858-877). Though the Court has reviewed the entirety of the medical record, it cites

only the portions of the record that are necessary to explain this decision.

       At the plaintiff’s April 24, 2019 hearing, she was 52 years old and resided in Bridgeport,

Connecticut. (Tr. 893). She lived in an apartment with her two adult children. (Tr. 893-94). The

plaintiff had completed “some college.” (Tr. 896). She last worked in August 2015 “for, like, three

weeks.” (Id.). The last time she worked full-time was 2013. (Id.). At that time, she was director of

admissions for TMS Health. (Tr. 897). She explained that she would travel to meet with doctors

to review patients’ prescriptions. (Id.). When the ALJ asked if the position was similar to a

pharmaceutical representative, the plaintiff agreed. (Id.). She explained that this position ended

when she had “a nervous breakdown” while traveling to California. (Tr. 898). Before this position,

the plaintiff had worked in college admissions for nine years at Career Education Corporation. (Tr.

897). This position ended because she “blacked out at [her] desk twice,” and because she “blacked

out” and “had a[n] accident” on her way to work. (Tr. 898-99).

       The plaintiff testified that she could dress herself “with help”; she needed help putting on

her shirt because she could not lift her left arm “all the way up.” (Tr. 899). She also needed help

putting on her shoes because she had trouble bending down. (Id.). She explained that she had a

shower chair and a walk-in shower, and that her daughter would help her in the shower. (Tr. 900).

She did not do any of the cooking and cleaning, though she used to “[p]rior to this condition.”

(Id.). She also did not have any hobbies or special interests. (Id.). She had a driver’s license, but

she did not drive anymore “because [she] [would have] panic attacks.” (Tr. 901). She testified that

she could read a newspaper and see street signs if she wore her glasses. (Tr. 896). She could

perform arithmetic, pay bills, and manage her own money. (Id.). She used a cane because of her

vertigo and balance issues. (Tr. 895). She had been using a cane for two years. (Id.).



                                                  4
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 5 of 29



       The plaintiff testified that her pain was “everywhere”; she had “football shoulders and

neck” with “knots.” (Tr. 902). Stress aggravated her pain. (Id.). She also explained that “getting []

out of [] bed” aggravated her pain. (Tr. 902-03). Taking a hot shower and using “goat lotion”

helped the pain. (Tr. 903). She ranked her average pain level at ten out of ten. (Tr. 904). She did

not take any pain medication “because [] the lining of [her] stomach [was] gone.” (Id.). She

explained that she could not “stand that long,” could not “sit that long,” and would have to pause

when walking. (Tr. 905). When asked about her treatment schedule, the plaintiff explained that

she just took pain medications but had stopped taking them. (Tr. 906). She had not had cortisone

shots “in three years.” (Id.). She would go to the doctor for a morphine shot for her pancreatitis.

(Tr. 907).

       The plaintiff also testified regarding her depression diagnosis. (Id.). She explained that she

could not control her panic attacks; she did not name any triggers. (Tr. 907-08). She had been

seeing a psychiatrist, but “Medicaid . . . cancelled it” because she “missed two appointments.” (Tr.

908). She took medication for depression, but she denied that the medication helped address her

symptoms. (Id.). She did not “go anywhere anymore.” (Tr. 908-09). She could give strangers

directions if they approached her and would not “get freaked out.” (Tr. 909-10). She also explained

that she had trouble concentrating; her memory “was not as sharp as it used to be.” (Tr. 911). She

did not watch television because of “pain in [her] eyes and . . . migraine headaches.” (Id.). She did

not think she could follow the plot of a movie because she could not concentrate. (Tr. 912). She

could, however, research material online. (Tr. 913-14).

       The plaintiff testified that she could lift and carry five pounds at a time, but only with her

right hand. (Tr. 914). She could carry one gallon of milk to the register at a grocery store by holding

it “close to [her] body.” (Tr. 915). She could walk “[a]bout 10-15 feet” without having to pause.



                                                  5
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 6 of 29



(Id.). She would, however, need her cane to walk that distance. (Tr. 915-16). She could stand for

“about 10 minutes.” (Tr. 916). She could remain seated for “10-15 minutes.” (Id.). She could not

touch her toes from a standing position, but she could touch her knees. (Id.). She could not squat

or stoop. (Tr. 916-17). She could reach only her right arm over her head and directly out in front

of her. (Tr. 917). She could not use her fingers to sort coins or use zippers, but she could use her

hands to hold on to larger items like an orange or a grapefruit. (Tr. 918). She could not deal a deck

of cards. (Id.). Exposure to the heat or cold aggravated her symptoms. (Id.).

       The plaintiff also testified that her diverticulitis caused severe stomach pain. (Tr. 921). The

pain felt like “someone [was] stabbing [her].” (Tr. 922). The pain radiated from her lower intestines

all the way to her chest.” (Id.). She would eat applesauce and baby food because “any type of meat,

any type of solid food would cause the pain to be so bad.” (Tr. 923). She would spend 50% of her

day in bed with her heating pad and ice pack due to the pain. (Tr. 923-24). The plaintiff also wore

sunglasses and a back brace to the hearing. She explained that the sunglasses helped her with

sensitivity to light. (Tr. 928). She had been wearing the back brace since December 2013, when

she had a “head-on collision” which caused a herniated disc in her neck. (Tr. 929).

       Mr. Warren Maxim, a vocational expert (“VE”), also testified at the hearing. (Tr. 931). The

VE testified that the plaintiff’s past employment as an “admissions evaluator” was skilled work at

the sedentary exertional level and her past employment as a “sales representative, chemical and

drugs” was skilled work at the light exertional level. (Tr. 931-32).

       The ALJ then asked the VE to assume a hypothetical individual of the plaintiff’s age,

education and vocational background, limited to light work, who could stand and walk up to four

hours and could sit up to six hours. (Tr. 932). Such individual would also require a sit/stand option,

whereby she could sit for about thirty minutes, then alternate to a standing position for five



                                                  6
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 7 of 29



minutes, and then resume sitting. (Id.). Such individual could never climb ladders, ropes or

scaffolds, could occasionally climb stairs and ramps, and could occasionally balance stoop and

crouch, but could never knee or crawl. (Id.). Such individual could frequently handle and finger,

but she could not reach overhead with the left upper extremity and could also not perform work

with exposure to temperature extremes. (Id.). Additionally, such individual could perform simple,

routine, repetitive tasks, could sustain concentration, pace and persistence for two-hour segments,

and could have occasional interaction with coworkers and brief and superficial interaction with the

public. (Id.).

        The VE testified that such an individual could not perform any of the plaintiff’s past work.

(Tr. 932-33). The individual could, however, perform the following occupations: laundry folder,

photocopy machine operator, and mail clerk. (Tr. 933).

        The ALJ then asked the VE to assume the same hypothetical individual, but with the use

of a cane for ambulation. (Tr. 933-34). In response, the VE testified that he “d[id]n’t believe it

would have any significant impact on the [occupations] [he] identified.” (Tr. 934). If the cane was

for balance, however, the individual would be unable to work. (Tr. 937). And if the hypothetical

individual could only occasionally handle and finger, the use of the cane would “not . . . allow any

work.” (Tr. 934).

        The ALJ then asked the VE to assume the same hypothetical individual, but with a

sedentary exertional level instead of a light exertional level. (Id.). The VE testified that such an

individual could perform the occupations of document preparer, surveillance-system monitor, and

dowel inspector. (Tr. 934-35). If the same hypothetical individual was limited to lifting and

carrying five pounds, she would still be able to perform the three identified occupations. (Tr. 935).

If the hypothetical individual could not do any forward reaching with the left extremity, she could



                                                 7
          Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 8 of 29



no longer perform the occupation of dowel inspector, but could still perform the occupations of

document preparer and surveillance-system monitor. (Id.). If the same hypothetical individual used

a cane for ambulation, she could still perform all three occupations; however, if she needed the

cane for balance, she could only do sedentary work. (Tr. 935-36). If the hypothetical individual

could only occasionally handle and finger, she could only perform the surveillance-system monitor

position. If the hypothetical individual was absent three to four days per month, she could not

perform “any successful work at any exertion level.” (Tr. 936).

III.     THE ALJ’S DECISION

         Following the five-step evaluation process,1 the ALJ found that the plaintiff met the insured

status requirements through September 30, 2017. (Tr. 840). The ALJ then found that the plaintiff

engaged in substantial gain activity in 2013, but, “[a]ffording the [plaintiff] the benefit of the doubt

on the issue of work,” found that “this was the sole year of work at SGA levels since her alleged

onset date,” December 31, 2010. (Tr. 840, citing 20 C.F.R. §§ 404.152(b), 404.1571 et seq.,

416.920(b) and 416.971 et seq.)). The ALJ addressed the “remaining findings” to the periods when

the plaintiff did not engage in substantial gainful activity. (Tr. 840).



1
  First, the ALJ must determine whether the claimant is currently working. See 20 C.F.R. §§ 404.1520(a)(4)(i) and
416.920(a). If the claimant is currently employed, the claim is denied. Id. If the claimant is not working, as a second
step, the ALJ must make a finding as to the existence of a severe mental or physical impairment; if none exists, the
claim is also denied. See 20 C.F.R. § 404.1520(a)(4)(ii) and 416.920(a)(4)(ii). If the claimant is found to have a severe
impairment, the third step is to compare the claimant's impairment with those in 20 C.F.R. Part 404, Subpart P,
Appendix 1 of the Regulations [the “Listings”]. See 20 C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii); Bowen v.
Yuckert, 482 U.S. 137, 141 (1987); Balsamo v. Chater, 142 F.3d 75, 79-80 (2d Cir. 1998). If the claimant’s impairment
meets or equals one of the impairments in the Listings, the claimant is automatically considered disabled. See 20
C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii); see also Balsamo, 142 F.3d at 80. If the claimant’s impairment
does not meet or equal one of the listed impairments, as a fourth step, she will have to show that she cannot perform
her former work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) and 416.1520(a)(4)(iv). If the claimant shows she cannot
perform her former work, the burden shifts to the Commissioner to show that the claimant can perform other gainful
work. See Balsamo, 142 F.3d at 80 (citations omitted). Accordingly, a claimant is entitled to receive disability benefits
only if she shows she cannot perform her former employment, and the Commissioner fails to show that the claimant
can perform alternate gainful employment. See 20 C.F.R. §§ 404.1520(a)(4)(v) and 416.920(a)(4)(v); see also
Balsamo, 142 F.3d at 80 (citations omitted).


                                                           8
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 9 of 29



       At step two, the ALJ concluded that the plaintiff had the severe impairments of “history of

lumbar herniations,” “history of sickle cell anemia,” “history of pancreatitis,” “history of

diverticulitis,” “history of rheumatoid arthritis,” shingles, and a depressive disorder. (Tr. 840,

citing 20 C.F.R. §§ 404.1520(c) and 416.920(c))., the plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of a listed impairment in

20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 840, citing 20 C.F.R. §§ 404.1520(d), 404.1525,

404.1526, 416.920(d), 416.925, and 416.926). Specifically, the ALJ concluded that the plaintiff’s

conditions did not meet Listings 1.04, 5.05, 5.06, 7.05, 14.07, 14.09 and 12.04. (Tr. 840-42).

       At step three, the ALJ found that, “[a]fter careful consideration of the entire record,” the

plaintiff had the residual functional capacity [“RFC”] to perform light work, as defined in 20

C.F.R. § 404.1567(b) and 416.967(b), except she could stand/walk up to four hours and sit for six

hours; she could never climb ladders, ropes or scaffolds; she could occasionally climb stairs and

ramps; she could occasionally balance, stoop and crouch; she could never knee or crawl; she could

frequently handle/finger; she could not engage in overhead reaching with her left upper extremity;

and she could not work in exposure to temperature extremes or wetness. (Tr. 842). She also

required a sit/stand option: “sit for [thirty] minutes, alternate to standing position for [five]

minutes[,] [and] then resume sitting.” (Id.). Finally, she could perform simple, routine repetitive

work; she could sustain concentration, persistence and pace for two-hour segments; she could have

occasional interaction with coworkers; and she could have brief and superficial interaction with

the public. (Id.). The ALJ noted that the plaintiff uses a cane for ambulation. (Id.).

       The ALJ concluded that the plaintiff was unable of performing her past relevant work. (Tr.

845, citing 20 C.F.R. §§ 404.1565 and 416.965). The ALJ found, however, that there were jobs

that exist in significant numbers in the national economy that the plaintiff could perform, namely,



                                                  9
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 10 of 29



laundry folder, photocopy machine operator, and mail clerk. (Tr. 846). Accordingly, the ALJ found

that the plaintiff was not under a disability at any time from December 31, 2010, the alleged onset

date, through May 15, 2019, the date of the ALJ’s decision. (Tr. 847).

IV.    STANDARD OF REVIEW

       The scope of review of a Social Security disability determination involves two levels of

inquiry. First, the court must decide whether the Commissioner applied the correct legal principles

in making the determination. Second, the court must decide whether the determination is supported

by substantial evidence. See Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

The court may “set aside the Commissioner’s determination that a claimant is not disabled only if

the factual findings are not supported by substantial evidence or if the decision is based on legal

error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (internal quotation marks & citation

omitted); see also 42 U.S.C. § 405(g). Substantial evidence is evidence that a reasonable mind

would accept as adequate to support a conclusion; it is more than a “mere scintilla.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (citation omitted); see Yancey v. Apfel, 145 F.3d 106, 111 (2d

Cir. 1998) (citation omitted). “The substantial evidence rule also applies to inferences and

conclusions that are drawn from findings of fact.” Gonzalez v. Apfel, 23 F. Supp. 2d 179, 189 (D.

Conn. 1998) (citing Rodriguez v. Califano, 431 F. Supp. 421, 423 (S.D.N.Y. 1977)). However, the

court may not decide facts, reweigh evidence, or substitute its judgment for that of the

Commissioner. See Dotson v. Shalala, 1 F.3d 571, 577 (7th Cir. 1993) (citation omitted). Instead,

the court must scrutinize the entire record to determine the reasonableness of the ALJ’s factual

findings. See id. The Commissioner’s findings are conclusive if supported by substantial evidence

and should be upheld even in those cases where the reviewing court might have found otherwise.




                                                10
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 11 of 29



See 42 U.S.C. § 405(g); see also Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d Cir. 1997) (citation

omitted); Eastman v. Barnhart, 241 F. Supp. 2d 160, 168 (D. Conn. 2003).

V.    DISCUSSION

       The plaintiff contends that the ALJ erred in three respects: 1) the ALJ failed to develop the

administrative record by not obtaining a medical source statement from the plaintiff’s treating

physician, and by not obtaining the plaintiff’s medical records from before February 17, 2013,

from after August 30, 2018, and from the plaintiff’s psychiatrist (Pl.’s Mem. at 1-10); 2) the ALJ

improperly evaluated the plaintiff’s fibromyalgia and chronic pain (Id. at 11-15); and 3) the ALJ’s

“Step Five Findings” were unsupported. (Id. at 15-24).

       A.      THE ALJ DID NOT SATISFY HIS DUTY TO DEVELOP THE RECORD

       The plaintiff argues that the ALJ failed to develop the record by not contacting any of the

plaintiff’s treating physicians to obtain medical source statements. (Pl.’s Mem. at 1-10). The

plaintiff also argues that the ALJ erred by failing to obtain treatment notes. (Id.).

       On appeal, this Court must “conduct a plenary review of the administrative record to

determine if there is substantial evidence, considering the record as whole, to support the

Commissioner’s decision and if the correct legal standards have been applied.” Moran, 569, F.3d

at 112 (citation & internal quotations omitted). The issue of whether an ALJ has satisfied his

obligation to develop the record is one that “must be addressed as a threshold issue.” Downes v.

Colvin, No. 14-CV-7147 (JLC), 2015 WL 4481088, at *12 (S.D.N.Y. July 22, 2015).

       A “hearing on disability benefits is a non-adversarial proceeding,” and as such, “the ALJ

generally has an affirmative obligation to develop the administrative record.” Perez v. Chater, 77

F.3d 41, 47 (2d Cir. 1996) (citation omitted). This duty exists even when, as in this case, the

claimant was represented by counsel. Id. (citation omitted); see also Burgess, 537 F. 3d at 128.



                                                  11
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 12 of 29



The Social Security Regulations provide that an ALJ may, but is not obligated to, recontact a

treating physician, and should consider doing so when the existing record evidence is inconsistent

or insufficient to make a disability determination. 20 C.F.R. § 404.1520b(b)(2)(i) (“We may

recontact your medical source.”). Thus, the ALJ retains the obligation to “develop the record when

additional information is needed due to the vague, incompleteness or inconsistency of the treating

source’s opinion.” Moreau v. Berryhill, NO. 3:17 CV 396 (JCH), 2018 WL 1316197, at *11 n.6

(D. Conn. Mar. 14, 2018) (multiple citations omitted). When the ALJ has failed to develop the

record adequately, the court must remand to the Commissioner for further development. See, e.g.,

Pratts, 94 F.3d at 39.

       However, “remand is not always required when an ALJ fails in his duty to request opinions,

particularly where . . . the record contains sufficient evidence from which an ALJ can assess the

petitioner’s residual functional capacity.” Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 33–34

(2d Cir. 2013) (summary order). “If the medical records themselves shed sufficient light on a

claimant’s ability or inability to perform work, a medical source statement or formal medical

opinion is not necessarily required.” Monroe v. Comm’r of Soc. Sec’y, 676 F. App’x 5, 8 (2d Cir.

2017) (summary order); see also Guillen v. Berryhill, 697 F. App’x 107, 108-09 (2d Cir. 2017)

(summary order) (remanding because the medical records “offer no insight into how her

impairments affect or do not affect her ability to work, or her ability to undertake her activities of

everyday life”). Thus, “remand for failure to develop the record is situational and depends on the

‘circumstances of the particular case, the comprehensiveness of the administrative records, and . . .

whether an ALJ could reach an informed decision based on the record.’” Holt v. Colvin, No. 16-

CV-01971 (VLB), 2018 WL 1293095, at *7 (D. Conn. Mar. 13, 2018) (quoting Sanchez, 2015 WL

736102, at *5-6).



                                                 12
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 13 of 29



       Accordingly, the issue in this case is whether there was sufficient evidence in the record

from which the ALJ could determine the plaintiff’s RFC.

       Here, the record reflects that the plaintiff was treated on multiple occasions by Dr.

DeSouza, as well as several other medical providers. The record includes treatment notes and

reports from each of these doctors. The earliest medical record is from the plaintiff’s February 18,

2013 visit to the Emergency Room of Broward Health in Coral Springs, Florida. (Tr. 348-53). At

that time, the plaintiff complained of flu-like symptoms. (Id.). She was diagnosed with an upper

respiratory infection. (Tr. 352).

       On July 26, 2013, the plaintiff presented to the Urgent Medical Center, Inc., in Plantation,

Florida, complaining of left arm pain. (Tr. 307-16). Physician Assistant Jon Kudrowitz noted that

the plaintiff complained of left arm pain “secondary to moving a suitcase and feeling instant pain

at that time.” (Tr. 307). She had since had trouble moving her arm. (Id.). She was not on any

medications at that time. (Tr. 308). Treatment notes reflect that she “appear[ed] to be in moderate

pain.” (Id.). On examination, she had “localized pain to palpation left upper area around tricep

area.” (Id.). She had “limited flexion/extension due to pain,” but the rest of the exam was

“unremarkable.” (Id.). An MRI of the left humerus was recommended; x-rays were unremarkable.

(Tr. 309).

       On August 17, 2013, the plaintiff was brought to Broward Health Imperial Point hospital

in Ft. Lauderdale, Florida by law enforcement. (Tr. 324-26, 331-35). She “had sent a text message

to her family stating that she did not want to live and left a will via text. Her family called 911.”

(Tr. 331). She experienced severe “depressed suicidal thoughts.” (Id.). Treatment notes reflect that

she exhibited the following symptoms: “depression, suicidal, no anxiety, no mania, not homicidal,

not delusional, no hallucinations, no eating disorder, no irritability.” (Tr. 332). On August 19,



                                                 13
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 14 of 29



2013, the plaintiff saw Dr. Jose C. Villalba for a “[r]ecurrent right gluteal erythematous eruption.”

(Tr. 326). Treatment notes reflect that “[i]t ha[d] an appearance of a viral infection, i.e. shingles

with minimal surrounding erythema.” (Id.). The plaintiff told Dr. Villalba that she had recurrent

bouts of “blister-like lesions” in the past, which were “usually related to a stressful event.” (Id.).

Dr. Villalba noted that, at the time of this appointment, the plaintiff was “currently in the psych

facility.” (Id.). The record does not appear to include records from this time.

       On October 29, 2013, the plaintiff returned to Broward Health facility for “[s]hingles

crisis.” (Tr. 355). She presented with a rash on her back, which had been present for four days.

(Tr. 356). She had pain and burning, a fever and weakness. (Id.). She was diagnosed with a

“possible shingles outbreak” and released following examination. (Tr. 357). The plaintiff left

“against medical advice”; she had refused a CT scan. (Tr. 358-59).

       On December 3, 2013, the plaintiff presented to Hilda Besner, Ph.D., and Alberto Avi

Tcah, M.S. for a consultative examination regarding her mental status. (Tr. 362-64). The plaintiff

stated that she felt “extremely depressed.” (Tr. 363). She reported that she had never sought

treatment for her mental health issues. (Id.). She did not attend church services or social activities,

“though [she] used to in the past.” (Id.). Drs. Besner and Tcah noted that the plaintiff was friendly

and cooperative, her speech was coherent and easily understood, her task persistence was on target,

her attention and concentration were good, her insight and judgment were adequate, and her mood

was “extremely depressed and, at times, tearful.” (Id.). She was oriented to person, place and time,

her immediate and recent memory were fair, her general knowledge was variable, her abstract

thinking was good, and she could perform simple calculations. (Tr. 364). Drs. Besner and Tcah

gave the plaintiff a “fair” prognosis “[g]iven that she begin [psychiatric services].” (Id.).




                                                  14
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 15 of 29



       She presented again at Broward Health facility on December 22, 2013, complaining of

abdominal pain, nausea, vomiting and diarrhea. (Tr. 420). She described the pain as “crampy,” and

“fluctuating in intensity.” (Id.). An abdominal CT scan indicated “a lobulated uterus suggesting

fibroid formation.” (Tr. 423). There was no evidence of appendicitis, but there was “diverticulosis

of the retrosigmoid without diverticulitis.” (Id.). Her liver, spleen, gallbladder and pancreas were

all within normal limits. (Id.). She was prescribed Percocet and discharged. (Tr. 424).

       On January 5, 2014, the plaintiff saw Dr. Jessenia Magua for a gynecological examination.

(Tr. 433-43). Physical and gynecological examinations were normal. (Tr. 435-36).

       The plaintiff returned to the Broward Health facility on September 5, 2014, complaining

of “chest pain and unsteady gait, which seemed to be mostly vertigo in nature.” (Tr. 380).

Treatment notes reflect that acute coronary syndrome was ruled out. (Id.). An MRI of the plaintiff’s

brain showed “some small white matter disease.” (Id.). She “tested definitely positive in terms of

her vertigo” and was given medication. (Id.). She was diagnosed with “atypical chest pain,” which

“seem[ed] to be resolving,” vertigo, and a “[s]mall area of induration in the right buttock area,

probably cellulitis.” (Tr. 381). Dr. Kathleen Joseph-McBean noted that she emphasized to the

plaintiff the importance of obtaining a primary care physician. (Id.). Treatment notes also reflect

that she had GERD symptoms and would sometimes have to eat only soft foods. (Tr. 384). A chest

x-ray indicated that the plaintiff’s lungs were clear, a CT scan of the plaintiff’s brain was normal,

and a CT scan of her abdomen and pelvis showed diverticulosis with no evidence of diverticulitis.

(Tr. 385). Dr. Joseph-McBean recommended an MRI of the plaintiff’s brain. (Id.).

       A September 6, 2014 MRI of the plaintiff’s brain indicated “3-4 small to moderate-sized

signal changes in the white matter that [was] not periventricular.” (Tr. 387). The results indicated




                                                 15
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 16 of 29



“[b]enign positional vertigo.” (Id.). She was instructed on how to perform vertigo exercises and

given medication. (Id.).

       On September 22, 2014, the plaintiff presented to Lisa M. Winings, Psy.D., for a

consultative mental status examination. (Tr. 445-48). The plaintiff denied having mental health

difficulties prior to “approximately three years ago.” (Tr. 446). At that time, she began

“experiencing symptoms of depression in relation to her medical conditions and associated pain,

physical limitations and psychosocial stressors.” (Id.). She reported currently experiencing

depressed mood, sleep and appetite difficulties, crying spells, anhedonia, and increased social

isolation. (Id.). She reported that she had seen a psychiatrist and psychotherapist in the past, but

she did not currently do so. (Id.).

       Dr. Winings noted that the plaintiff’s speech was coherent, logical and relevant, her

auditory attention and concentration “appeared somewhat below average,” her immediate memory

processes “appeared average,” and her delayed memory “appeared slightly below average.” (Tr.

447). She was oriented to person, place and time, with no evidence of delusional thinking or

perceptual disturbances. (Id.). Her mood, however, “appeared depressed,” and her affect was

“mood-congruent.” (Id.). She reported occasional suicidal ideation. (Id.). Her insight “appeared

average,” her judgment “appeared below average,” and her fund of information “appeared slightly

below average.” (Id.). Dr. Winings noted that the plaintiff’s “[i]mpressions of depression were

supported by the [plaintiff’s] depressed mood and affect, psychomotor slowing crying during the

evaluation, and somewhat below average abilities for attention, concentration and delayed

memory.” (Id.).

       Dr. Winings diagnosed the plaintiff’s with major depressive disorder, single episode,

severe without psychotic features. (Tr. 448). She recommended therapy “to assist [the plaintiff] in



                                                16
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 17 of 29



dealing with her symptoms and developing appropriate coping skills.” (Id.). She also suggested

group therapy and pain management. (Id.). Dr. Winings opined that the plaintiff’s impairment

would “persist for one year’s time,” and that she would have “difficulty maintaining competitive

employment on a full time basis.” (Id.). Dr. Winings indicated that the plaintiff’s ability to

understand, carry out, and remember instructions was not impaired, but that her ability to respond

appropriately to supervisors, coworkers and work pressures was impaired. (Id.). Dr. Winings rated

the plaintiff’s prognosis as “guarded” and “dependent upon the implementation of recommended

interventions.” (Id.).

        The plaintiff returned to Broward Health facility on December 15, 2014 with cough, fever,

chest pain, chills, rhinorrhea, and nasal congestion. (Tr. 498-504). She was diagnosed with

sinusitis, bronchitis, and pancreatitis. (Tr. 503-04).

        The plaintiff thereafter presented to the emergency room at Northwest Medical Center on

June 15, 2015, complaining of chest pain, which had been present for two days. (Tr. 529-30). She

also complained of shortness of breath, nausea, and vomiting. (Id.). A CT scan of the plaintiff’s

abdomen and pelvis revealed sigmoid diverticulosis without diverticulitis, no intestinal

obstruction, and an unremarkable evaluation of the solid organs of the abdomen. (Tr. 534-35). A

CT angiogram of the chest and abdomen “was nondiagnostic.” (Tr. 552). A chest x-ray indicated

that her lungs were clear and was otherwise unremarkable. (Tr. 537, 552). An EKG showed “some

evidence of left ventricular hypertrophy. (Tr. 552). She was diagnosed with “abdominal pain

[status-post] EGD with gastritis and esophagitis” and “chest pain, etiology unclear, appears

musculoskeletal, no [Acute Coronary Syndrome].” (Tr. 565).

        On June 22, 2016, the plaintiff presented to Dr. Adrian Klufas, M.D., for a consultative

examination. (Tr. 829-31). The plaintiff described to Dr. Klufas her past medical history and



                                                  17
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 18 of 29



current symptoms, including lower back pain going to the left extremity, recurrent bursitis in the

left shoulder, recurrent episodes of abdominal pain, frequent constipation, sickle cell disease with

diffuse pains, recurrent shingles, rheumatoid arthritis and depression. (Tr. 829-30). On

examination, the plaintiff walked without an assistive device but she “tended to weight bear more

to the right than the left.” (Tr. 831). The plaintiff’s abdomen was mildly distended, and she

experienced mild tenderness to palpation diffusely of her mid-upper and lower abdomen. (Id.). She

complained of pain upon flexion of her lumbar spine, and a straight leg raising test was positive

on the left. (Id.). She resisted any range of motion attempted above the neck level of the left upper

extremity. (Tr. 831). Dr. Klufas noted that the plaintiff had diminished range of motion in her left

shoulder, diminished sensory in the left upper and lower extremity, and diminished lumbar flexion.

(Tr. 831). Dr. Klufas did not give an opinion on the plaintiff’s ability to work.

       Between June 15, 2015 and May 8, 2017, there are no medical records in the administrative

record. On May 8, 2017, the plaintiff was admitted to Bridgeport Hospital. (Tr. 1174). She was

treated for pancreatitis, major depressive disorder and abdominal pain. (Tr. 1174-75). She

complained of epigastric abdominal pain, which was sharp, radiated across her upper abdomen

and into her back, and was made worse with meals. (Tr. 1175). She also complained of severe

nausea, vomiting anorexia, and occasional diarrhea with bright red blood in it. (Id.). Treatment

notes reflect that “[the plaintiff] ha[d] been in chronic pain and just c[ould]n’t take it anymore”;

the plaintiff “state[d] she called a crisis line and was referred here for depression.” (Tr. 1180). The

plaintiff was “tearful at triage.” (Id.). She denied suicidal ideation. (Id.). She was positive for

appetite change, visual disturbance, chest pain, abdominal pain, nausea, myalgias, syncope, light-

headedness, headaches, depression, dysphoric mood and sleep disturbance. (Tr. 1181).




                                                  18
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 19 of 29



       While hospitalized, the plaintiff saw a pain management physician for her abdominal and

joint pain. (Tr. 1190-95). She rated her pain as a nine out of ten. (Tr. 1191). Her morphine dose

was increased, and it was recommended that she follow up with the Bridgeport Hospital Sickle

Cell Clinic. (Tr. 1194-95). Before her discharge, she started on Cymbalta. (Tr. 1178). Treatment

notes reflect that gastroenterology assessed her current episode as “chronic abdominal pain rather

than pancreatitis episode.” (Tr. 1218). She was discharged on May 11, 2017. (Tr. 1174).

       The plaintiff returned to Bridgeport Hospital on May 14, 2017. (Tr. 1275-1302). She

complained of abdominal pain and inability to hold down food. (Tr. 1288). She reported that she

had “not been feeling better” since her discharge on May 11, 2017; she had been experiencing

multiple episodes of nausea, vomiting, and yellow diarrhea. (Tr. 1276). On examination, Dr. David

J. Peregrim noted “diffuse tenderness to palpation, mostly in epigastrium.” (Tr. 1278). She was

treated and discharged that afternoon. (Tr. 1278-80).

       On May 17, 2017, the plaintiff first saw Dr. Richard DeSouza of Whitney Internal

Medicine in Hamden, Connecticut. (Tr. 1405-10). The plaintiff told Dr. DeSouza that she had

“[more than] [twenty] presentations to the hospital for [abdominal pain] in the past [four] years.”

(Tr. 1405). She also reported her diagnosis of shingles in her left buttock. (Id.). Regarding her

mental health, the plaintiff noted that she was scheduled to see a psychiatrist the upcoming Friday,

she was on Cymbalta, and that she had frequent episodes of “blacking out.” (Tr. 1406). She

reported that she loses consciousness suddenly sometimes and other times feelings lightheaded but

does not lose consciousness. (Id.). She also reported persistent vertigo and chronic pain in her neck

and low back. (Id.). On examination, the plaintiff’s abdominal system was “soft,” her bowel sounds

were normal, and there were no distensions or masses. (Tr. 1407). She had a normal mood and

affect. (Id.). Dr. DeSouza referred the plaintiff to a rheumatologist. (Tr. 1408).



                                                 19
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 20 of 29



       On May 19, 2017, the plaintiff saw Licensed Clinical Social Worker [“LCSW”] Kimberly

Willis-Rinaldi for an initial assessment. (Tr. 1303-1308). LCSW Willis-Rinaldi noted that the

plaintiff “present[ed] with a pleasant affect although at times appear[ed] overwhelmed and tearful

when recounting her past medical history and interactions with family.” (Tr. 1303). The plaintiff

used a cane to walk, walked very slowly, had an R compression sleeve on her hand and wrist, and

wore a back brace. (Id.). She had been unable to keep down anything but water or broth. (Id.). She

had constant pain in her abdomen and had been weak and fatigued. (Id.). She reported a history of

depression dating back to at least 2002. (Id.). She also reported currently having a prescription for

Cymbalta for depression and pain. (Id.). LCSW Willis-Rinaldi recommended weekly therapy

sessions. (Tr. 1307).

       The plaintiff returned to Dr. DeSouza on June 15, 2017 for difficulty sleeping, depression

and anxiety. (Tr. 1402-05). She also reported abdominal discomfort. (Tr. 1402). Dr. DeSouza

prescribed medication and recommended that the plaintiff continue to see her psychiatrist on a

weekly basis. (Tr. 1403).

       On June 26, 2017, the plaintiff presented at the Bridgeport Hospital Emergency Room. (Tr.

1309). She reportedly had not slept in three weeks. (Id.). She had a 24-hour Holter monitor placed

on her to measure her heart rate. (Tr. 1316-17; 1369-75). The record includes an October 11, 2017

scan of the Holter report, though it is unclear when the report was first completed. (Tr. 1318-19).

Testing was interpreted as “benign”; “symptoms [of] pain in arm, chest, nausea, light-headed all

correspond to sinus rhythm or sinus [illegible].” (Tr. 1318, 1373).

       On December 5, 2017, the plaintiff returned to the Bridgeport Hospital Emergency Room

for cough and abdominal pain. (Tr. 1323-24). She also reported diarrhea and nausea. (Tr. 1324).




                                                 20
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 21 of 29



On examination, her abdominal area was “generally uncomfortable, [but] no focal tenderness.”

(Tr. 1326). She was diagnosed with “likely gastroenteritis” and released. (Id.).

        On May 11, 2018, the plaintiff saw Dr. Ruth M. Grant for a consultative psychological

evaluation. (Tr. 1349-53). The plaintiff relayed to Dr. Grant her medical and social history. (Tr.

1349-50). Dr. Grant noted that the plaintiff’s “story was illogical at times in that she could not tell

the story from one year to the next.” (Tr. 1350). She found the plaintiff’s story “difficult to follow.”

(Id.). On examination, the plaintiff’s speech was logical, her affect depressed, her sensorium clear

and coherent, and her attention and concentration were moderately impaired. (Tr. 1351-52). She

had “borderline intellectual functioning.” (Tr. 1352). Her insight was fair. (Id.).

        Dr. Grant opined that the plaintiff could follow and understand simple instructions; she

might have moderate difficulty doing simple tasks independently; she would have significant

difficulty maintaining concentration and attention; she might have significant difficulty

maintaining a regular schedule; she might have moderate difficulty learning a new task; she might

have significant difficulty performing complex tasks independently; and she might have significant

difficulty making appropriate decisions, relating adequately to others, and dealing with stress. (Tr.

1352-53). Dr. Grant gave the plaintiff a “fair” prognosis. (Tr. 1353).

        On May 21, 2018, the plaintiff saw Dr. Herbert Walter Reiher for a consultative internal

medicine examination. (Tr. 1355-59). Dr. Reiher noted the plaintiff’s medical history as follows:

diagnosis of sickle cell trait in 1972; diagnosis of rheumatoid arthritis in 2002; diffuse bilateral

joint pain of large and small joints; diagnosis of herniated cervical and lumbar discs in 2012; low

back pain radiating to the right leg; neck pain radiating to the left arm; recurrent vertigo; stroke

and possible seizure in 1993; recurrent shingles since 2003; chronic pancreatitis diagnosed in 2015;

and chronic epigastric discomfort. (Tr. 1355).



                                                  21
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 22 of 29



        On examination, the plaintiff “appeared to be in no acute distress.” (Tr. 1356). Her gait was

slow with a slight limp, and she could not walk on her heels and toes. (Id.). She needed help getting

on and off the exam table, but she could rise from a chair without difficulty. (Id.). There was

tenderness of the plaintiff’s epigastric area upon palpation. (Tr. 1357). She had full range of motion

of her right shoulder, elbows, forearms, wrists, and hips bilaterally. (Id.). Her cervical spine

showed “flexion 40 degrees, extension 40 degrees, and lateral flexion 40 degrees bilaterally,” with

full rotary movements bilaterally. (Id.). Her lumbar spine showed “flexion 40 degrees, full

extension, full lateral flexion bilaterally, and fully rotary movement bilaterally.” (Id.). Straight leg

raising tests were negative bilaterally. (Id.). Her joints were stable. (Id.). Her strength was five out

of five in her upper and lower extremities. (Id.). Her grip strength was five out of five bilaterally.

(Tr. 1358).

        Dr. Reiher diagnosed the plaintiff with rheumatoid arthritis, back pain, neck pain, chronic

pancreatitis, sickle trait, recurrent shingles and stroke. (Tr. 1358). Her prognosis was stable. (Id.).

Dr. Reiher noted that the plaintiff had “moderate postural limitations due to rheumatoid arthritis,

back pain, and neck pain producing moderate limitations with climbing, stooping, bending,

crawling, kneeling, crouching, and reaching.” (Id.). According to Dr. Reiher, she had no fine motor

limitations, nor vision hearing or speech limitations. (Id.). She did, however, have “environmental

limitations of heights which could produce decreased balance.” (Id.).

        On May 24, 2018, the plaintiff saw Dr. DeSouza for her annual physical. (Tr. 1361-65).

The plaintiff reported that the joint pain in her hands, wrists and elbows was worsening, and she

had recurrent shingles. (Tr. 1361. 1422). Treatment notes reflect that she “[n]eeds another referral

to [a] new psychiatrist. Last time [she] saw [a] psychiatrist was a year ago.” (Tr. 1362). At this




                                                  22
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 23 of 29



appointment, the plaintiff reported chronic back pain. (Tr. 1422). Treatment notes reflect that the

plaintiff had trouble dressing, bathing and housekeeping. (Id.).

       The last medical record is from August 30, 2018 when the plaintiff was seen at the Yale

Center for Musculoskeletal Care. (Tr. 1376-1400). The plaintiff reported “diffuse pain all over her

body.” (Tr. 1377). Treatment notes reflect that the plaintiff “[p]resent[ed] consistent with

fibromyalgia/myofascial pain syndrome.” (Id.). “She may have underlying discogenic back pain,

but unfortunately she has exhausted all treatment options.” (Id.). Dr. Robin Raju advised her to

follow up with rheumatology and psychiatry and to try acupuncture. (Id.). She was advised to

reduce her Motrin intake and continue her lumbar corset brace. (Tr. 1378). She was diagnosed

with fibromyalgia and myofascial pain syndrome. (Tr. 1383).

       Thus, a review of the record reveals that, although the plaintiff alleges an onset date of

December 31, 2010, there are no medical records from before February 18, 2013. Similarly,

although the plaintiff’s administrative hearing was held on April 24, 2019, there are no medical

records from between August 30, 2018 and April 24, 2019. The medical records in the

administrative record are from February 18, 2013 to August 30, 2018. Moreover, the record does

not include a medical source statement from Dr. DeSouza. The record does include, however,

reports from five consultative examiners: Drs. Klufas and Reiher conducted physical examinations

and Drs. Bessner, Winings, and Grant conducted mental examinations.

       The plaintiff argues that, in a case such as this where she has a number of mental and

physical impairments, and there are no medical source statements from treating physicians, it is

“impossible to ascertain what [the plaintiff’s] treating physicians and clinicians believed that she

could or could not do on a function-by-function basis.” (Pl.’s Mem. at 7-8). As a result, the

plaintiff argues, the “ALJ’s [RFC] finding . . . was based on exactly zero opinion evidence from



                                                23
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 24 of 29



any of [the plaintiff’s] treating providers.” (Id. at 9-10). Additionally, because the ALJ assigned

“little weight” to the consultative examinations, the plaintiff argues that the RFC finding was based

on “no discernible treating physician’s opinions.” (Id. at 10). The Court agrees.

       Preliminarily, the ALJ had an affirmative duty to develop the record fully by obtaining an

opinion from the plaintiff’s treating physician. See e.g., Peed v. Sullivan, 778 F. Supp 1247

(E.D.N.Y. 1991) (remanding for failure to obtain an opinion from treating physician). It is well

established that “the SSA recognizes the ‘treating physician’ rule of deference to the views of the

physician who has engaged in the primary treatment of the claimant.” Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)).

Consequently, “the expert opinions of a treating physician are of particular importance to a

disability determination.” Prince v. Berryhill, 304 F. Supp. 2d 281, 288 (D. Conn. 2018) (citing

Hallet v. Astrue, No. 11-CV-1181 (VLB), 2012 WL 4371241, at *6 (D. Conn. Sept. 24, 2012)

(concluding that, “[b]ecause the expert opinions of a treating physician as to the existence of

disability are binding on the factfinder, it is not sufficient for the ALJ simply to secure raw data

from the treating physician”)). Yet here, the ALJ failed to obtain such an opinion from Dr.

DeSouza.

       The defendant argues that “the absence of opinions from Plaintiff’s treating physicians

does not require remand because the record contains enough evidence for the ALJ to assess

Plaintiff’s RFC.” (Def.’s Mem. at 5). Specifically, the defendant maintains that the treatment notes

and opinions from the state agency medical consultants provided sufficient information upon

which to base the RFC finding. (Id. at 5-8). “The Second Circuit has held that it is not per se error

for an ALJ to make a disability determination without having sought the opinion of the claimant’s

treating physician.” Moreau, 2018 WL 1316197, at *7 (internal quotation marks omitted).



                                                 24
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 25 of 29



However here, contrary to the defendant’s argument, the ALJ erred by developing an RFC based

on his own interpretation of the medical record.

       First, as to the plaintiff’s mental impairments, the ALJ specifically noted that he gave the

“opinions and recommendations” of Drs. Winings and Grant “very little weight.” (Tr. 845). In so

finding, the ALJ explained that the examiners’ findings were based on the plaintiff’s self-reports

and were not corroborated elsewhere in the record. (Id.). In his decision, the ALJ also did not

mention the opinions of the two consultative examiners who evaluated the plaintiff in 2014, Drs.

Bessner and Tcah. In fact, the only medical opinions in the record that the ALJ appears to have

relied on were from the state psychological consultants Drs. Ruddock and Augenbraun, who did

not personally examine the plaintiff and who did not base their opinions on the full record. Dr.

Ruddock conducted her review on October 4, 2014, and Dr. Augenbraun conducted her review on

August 23, 2018. (See Tr. 122, 987). Thus, in this case, not only did the ALJ fail to seek the opinion

of the plaintiff’s treating physician, but he also discounted or ignored the opinions of four

consultative examiners in favor of his own interpretation of the medical record.

       Moreover, the Court agrees with the plaintiff that there may be mental health records

missing from the administrative record. On August 17, 2013, the plaintiff was hospitalized for

mental health issues. (Tr. 324-26, 331-35). A medical record from that hospital stay noted that she

was “currently in the psych facility.” (Tr. 326). The administrative record does not include any

psychiatric records from this time. Similarly, on June 15, 2017, Dr. DeSouza noted that the plaintiff

should continue to see her psychiatrist on a weekly basis. (Tr. 1403). While the record includes a

May 19, 2017 initial assessment from LSCW Willis-Rinaldi, there are no further psychiatric

treatment notes in the administrative record. (Tr. 1303-1308).




                                                 25
         Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 26 of 29



         Additionally, as to the plaintiff’s physical abilities, the ALJ gave “partial weight” to Dr.

Reiher’s opinion. (Tr. 845). The ALJ credited “the clinical findings for normal strength and use of

extremities,” but “d[id] not accept the balance limitations.” (Id.). Again, he did not cite another

physician’s opinion in so finding; instead, he relied solely on his own interpretation of the

treatment notes. Moreover, as to Dr. Klufas, who examined the plaintiff but did not opine on her

functional abilities, the ALJ noted “there is nothing contained in the examination that would

prevent the [plaintiff] from performing jobs falling within the residual functional capacity as stated

above.” (Tr. 844). Dr. Klufas, however, did find limitations. Dr. Klufas found that the plaintiff had

diminished range of motion in her left shoulder, diminished sensory in the left upper and lower

extremity, and diminished lumbar flexion. (Tr. 831). By noting that nothing in Dr. Klufas’s

examination would prevent the plaintiff from performing jobs falling within the ALJ’s RFC, the

ALJ again improperly independently assessed medical findings. The ALJ also relied on the opinion

of the state medical examiner Dr. Virginia Rittner, who did not examine the plaintiff and who

reviewed the plaintiff’s medical records on August 8, 2018. (Tr. 986).2

         Here, a remand is warranted because the ALJ did not have a function-by-function

assessment by any of the plaintiff’s treating physicians explaining what the plaintiff could and

could not do with respect to her physical and mental impairments. Instead, he relied solely on his

own interpretation of the medical record and the opinions of the state agency consultants. Contrary

to the defendant’s argument, to do so was legal error. The opinions of the state agency consultants

are insufficient. See Prince, 304 F. Supp. 2d at 288-89 (D. Conn. 2018) (holding that the ALJ could

not ascertain the claimant’s limitations without views from the treating physician as to the

claimant’s RFC in light of her impairments); Paredes v Comm’r of Soc. Sec., No. 16-CV-00810


2
 Notably, the ALJ did not fully credit Dr. Ritter’s opinion. Instead, he noted that he “accepts that the [plaintiff] can
perform light work” but “gives the [plaintiff] the benefit of the doubt and added a sit/stand option.” (Tr. 845).

                                                          26
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 27 of 29



(BCM), 2017 WL 2210865, at *18 (S.D.N.Y. May 19, 2017) (remanding where the only medical

opinion on the claimant’s physical limitations came from a non-examining medical expert “who

based his opinion . . . entirely on his review of non-opinion medical records from the claimant’s

treating physicians and the claimant’s testimony at the second of his two hearings”).

       Further, this case is not one in which the medical records shed enough light on the

plaintiff’s ability or inability to perform work, such that a treating physician’s opinion was

unnecessary. Neither the medical records nor the treating physicians’ notes sufficiently document

“how [the plaintiff’s] impairments affect or do not affect her ability to work, or her ability to

undertake her activities of everyday life.” Guillen, 697 F. App’x at 109. This is especially

important where the ALJ has improperly discounted medical providers’ opinions in favor of his

own reading of the treatment records. See Holt, 2018 WL 1293095, at *7; Guarino v. Colvin, No.

14-CV-598 (MAT), 2016 WL 690818, at *2 (W.D.N.Y. Feb. 22, 2016) (holding that an ALJ

cannot determine the plaintiff’s RFC solely “on the basis of bare medical findings, and as a result

an ALJ’s determination of RFC without a medical advisor’s assessment is not supported by

substantial evidence.”); Wilson v. Saul, No. 19-CV-1097 (WWE), 2019 WL 2603221, at *4 (D.

Conn. Jun. 25, 2019) (stating that the ALJ “may not substitute his own judgment for competent

medical opinion”) (citation & internal quotations omitted); Pacheco v. Saul, No. 19-CV-987

(WIG), 2020 WL 113702, at *7 (D. Conn. Jan. 10, 2020) (explaining that “an ALJ is not qualified

to assess a claimant’s RFC on the basis of bare medical findings, and as a result an ALJ’s

determination of RFC without a medical advisor’s assessment is not supported by substantial

evidence.”).

       Accordingly, a remand is warranted. The ALJ did not have a functional assessment from

the plaintiff’s treating physician and did not rely on the opinions of the mental health consultative



                                                 27
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 28 of 29



examiners. Indeed, the ALJ gave “little weight” to the opinions of the mental health consultative

examiners and only “partial weight” to the internal medicine consultative examiner. The ALJ

relied instead on his own reading of the treatment notes and the opinions of the state agency

consultants. Because the state agency consultants’ opinions were insufficient, and the treatment

notes do not show the full extent of the plaintiff’s functional limitations (or lack thereof), the ALJ

improperly developed the RFC. On remand, the ALJ must further develop the record and

reconsider the plaintiff’s RFC.

VI.    REMAINING ARGUMENTS

       The plaintiff also argues that (1) the ALJ improperly evaluated the plaintiff’s fibromyalgia

and chronic pain; and (2) the ALJ’s Step Five findings were unsupported. The Court declines to

address the plaintiff’s remaining arguments because “upon remand and after a de novo hearing,

[the ALJ] shall review this matter in its entirety.” Faussett v. Saul, 18-CV-738 (MPS), 2020 WL

57537, at *5 (D. Conn. Jan. 6, 2020) (citing Delgado v. Berryhill, No. 17-CV-54 (JCH), 2018 WL

1316198, at *19 (D. Conn. Mar. 14, 2019) (holding that because the case is “already being

remanded for other reasons,” and “because [the plaintiff’s] RFC may change after full

development of the record,” the ALJ is likely to need to reconsider the other steps in the five-step

analysis)); see also Pacheco, 2020 WL 113702, at *8 (holding that, on remand, the Commissioner

must address the other claims of error not discussed in the ruling); Moreau, 2018 WL 1316197, at

*4 (“Because the court finds that the ALJ failed to develop the record, it also suggests that the ALJ

revisit the other issues on remand, without finding it necessary to reach whether such arguments

would themselves constitute legal error justifying remand on their own.”).




                                                 28
        Case 3:19-cv-01406-RMS Document 17 Filed 08/10/20 Page 29 of 29



VII.   CONCLUSION

       For the reasons stated above, the plaintiff’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 15) is GRANTED such that this case is remanded for additional

proceedings consistent with this Ruling, and the defendant’s Motion to Affirm the Decision of the

Commissioner (Doc. No. 16) is DENIED.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); FED. R. CIV. P. 73(c).

       Dated this 10th day of August, 2020 at New Haven, Connecticut.

                                                      _/s/Robert M. Spector, USMJ
                                                      Robert M. Spector
                                                      United States Magistrate Judge




                                                 29
